772 F.2d 909
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, PLAINTIFF-APPELLEE,v.PATRICIA MOORADIAN, DEFENDANT-APPELLANT.
NO. 84-3077
United States Court of Appeals, Sixth Circuit.
8/26/85
N.D.Ohio
APPEAL DISMISSED
ORDER

1
BEFORE: JONES and WELLFORD, Circuit Judges; and HOGAN, Senior District Juge.*


2
This matter is before the Court upon a motion to withdraw as defendant-appellant's counsel pursuant to Rule 12(d)(3), Rules of the Sixth Circuit.  The appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Despite a request from the Court, the appellant has failed to file an informal brief.  After examination of the record and motion, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Patricia Mooradian is appealing the denial of her motion for reduction of sentence and motion for reconsideration of that motion.  Both motions were made pursuant to Rule 35(b), Federal Rules of Criminal Procedure.  The appellant's conviction of twenty counts of mail fraud, pursuant to 18 U.S.C. Sec. 1341, was affirmed by this Court in United States v. Stull, 743 F.2d 439 (6th Cir. 1984).  Initially, she received a twenty year sentence.  The district court, however, had reduced the sentence to a ten year sentence, which the appellant challenges in her Rule 35(b) motions.


4
Anders v. California, 386 U.S. 738 (1967), requires counsel, prior to withdrawing from an appeal, to submit a brief referring to anything in the record that might arguably support the appeal.  Also, counsel is required to furnish the appellant a copy of the brief and allow appellant time to present any additional issues.  Counsel has complied with these requirements.


5
Furthermore, it appears the appeal from the district court's denial of the aforementioned motions is frivolous.  A review of the sentencing transcript reveals that the sentence received is within legal limits.  The district court has once modified the sentence received by the appellant and refusal to further modify the sentence is not an abuse of discretion.  See United States v. Jones, 533 F.2d 1387, 1394 (6th Cir.), cert. denied, 431 U.S. 964 (1977).


6
The appellant also claimed that Judge White is biased and prejudiced against her and asks for his recusal.  There is nothing in the record to indicate bias on the part of Judge White under 28 U.S.C. Secs. 144, 455.


7
Accordingly, it is ORDERED the motion to withdraw as counsel is granted and this appeal is dismissed pursuant to Rule 9(d)(2), Rules of the Sixth Circuit.



*
 The Honorable Timothy S. Hogan, Senior U.S. District Judge for the Southern District of Ohio, sitting by designation